FILED
                           NOT FOR PUBLICATION                              NOV 15 2012

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50252

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00566-CAS-1

  v.
                                                 MEMORANDUM *
KATHY STAMPS,

              Defendant - Appellant.



                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                     Argued and Submitted November 6, 2012
                              Pasadena, California


Before:       KOZINSKI, Chief Judge, REINHARDT and THOMAS, Circuit
              Judges.

       Kathy Stamps argues that we must vacate her conviction for three counts of

mail fraud because the prosecutor failed to prove beyond a reasonable doubt that

the United States had a property interest in the money she stole. But the prosecutor

wasn’t required to prove ownership of the funds as an element of the offense. See

          *
          This disposition isn’t appropriate for publication and isn’t precedent
except as provided by 9th Cir. R. 36-3.
                                                                             page 2

United States v. Crawford, 239 F.3d 1086, 1092–93 & n.6 (9th Cir. 2001). We

therefore conclude that the government presented sufficient evidence to support the

conviction.


      AFFIRMED.